Citation Nr: 0606645	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected lung 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1956 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In the decision, the RO continued a 
rating of 30 percent disabling, which was first granted in 
December 1967.


REMAND

The veteran is service connected for bullous emphysema and 
has been evaluated under Diagnostic Code 6603.  See 38 C.F.R. 
§ 4.97 (2005).  The Board notes that the RO has also 
considered the rating criteria under Diagnostic Code 6601 for 
bronchiectasis.  This appears to have been done because the 
Board addressed bronchiectasis in a May 1968 decision along 
with bullous emphysema when it confirmed the 30 percent 
rating.  In other words, it seems that the Board, and 
subsequently the RO, conceded that the veteran's 
bronchiectasis should be rated along with bullous emphysema.  
Given this early concession by the Board regarding the nature 
of the service-connected disability, and because the RO has 
continued to consider bronchiectasis as part of the service-
connected disability, the Board will now address both 
bronchiectasis and emphysema.  However, it should be kept in 
mind that, when rating coexisting respiratory conditions, 
especially under Diagnostic Code 6601 and Diagnostic Code 
6603, separate ratings are not to be assigned and combined.  
Rather, a single rating is to be assigned under the 
Diagnostic Code that reflects the predominant disability, 
with elevation to the next higher rating where the severity 
of the overall disability warrants it.  38 C.F.R. § 4.96(a) 
(2005).  

The veteran contends that he has experienced incapacitating 
episodes of infection due to bronchiectasis of many weeks in 
duration.  He also asserts that he must take antibiotics 
frequently.  The RO should obtain all relevant medical 
treatment records regarding these episodes and the frequency 
of antibiotic use.

The Board also finds that further VA respiratory examination 
is warranted.  The veteran's bullous emphysema is rated as 30 
percent disabling under §38 C.F.R. § 4.97 (Diagnostic Code 
6603) (2005).  Under this code, the criteria provide, in 
particular, for compensation based on findings from a 
pulmonary function test (PFT).  A PFT's findings, among other 
things, must include Forced Expiratory Volume in one second 
(FEV-1), Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC), Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO(SB)) 
noted as a percentage of a predicted value, as well as 
maximum exercise capacity based on the maximum oxygen 
consumption measured in ml/kg/min.

Both recent VA PFTs in February 2004 and December 2004 
reflect findings for FEV-1, FEV-1/FVC, and note that 
diffusion capacity was normal, but contain no discussion or 
finding with regard to maximum exercise capacity in ml/kg/min 
oxygen consumption.  Pulse oximetry was noted regarding 
oxygen saturation, but the rating criteria call for results 
measured in ml/kg/min.  Without the testing for maximum 
exercise capacity, the Board is unable to properly evaluate 
the veteran under the rating criteria.

The RO should schedule the veteran for a VA respiratory 
examination, which should include a PFT, and clinical and 
diagnostic findings responsive to the applicable rating 
criteria for bronchiectasis and emphysema.  (The veteran is 
advised that failure to report to this scheduled examination, 
without good cause, may result in a denial of the claim.  See 
38 C.F.R. § 3.655(b) (2005).)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  In 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for episodes of 
infection due to bronchiectasis since 
November 2002.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  After all records have been received, 
the RO should arrange for the veteran to 
undergo a VA respiratory examination.  
The entire claims file, to include a copy 
of this remand, must be made available to 
the physician designated to examine the 
veteran.  All necessary tests should be 
accomplished and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current symptoms associated with the 
veteran's service-connected respiratory 
disability, including those due to 
bronchiectasis.  The examiner must 
arrange for pulmonary function testing to 
be accomplished, with FEV-1, FEV-1/FVC, 
DLCO (SB), and maximum exercise capacity 
(in ml/kg/min oxygen consumption) test 
results noted as required by the rating 
criteria.  The DLCO(SB) should be 
reported as a percent of predicted values 
rather than noting, as was done 
previously, that diffusion capacity was 
"normal."  The examiner should comment 
on the veteran's effort.  If any of these 
particular test results cannot be obtain, 
the examiner should provide an 
explanation.  The examiner should also 
state whether the veteran evidences cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, and/or whether the 
veteran is in need of outpatient oxygen 
therapy.

The examiner should review the veteran's 
medical records and report the frequency 
and severity of any incapacitating 
episodes of infection due to 
bronchiectasis (requiring bedrest and 
treatment by a physician).  The examiner 
should also describe the frequency and 
symptoms of any cough the veteran may 
evidence, as well as the frequency of any 
antibiotic usage.  The frequency of 
purulent sputum and any anorexia, weight 
loss, or hemoptysis should also be noted.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 

